
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.33


EMPLOYMENT AGREEMENT


        THIS AGREEMENT, dated September 26, 2000, between DENDRITE
INTERNATIONAL, INC., a New Jersey Corporation ("Dendrite"), having its principal
place of business at 1200 Mt. Kemble Avenue, Morristown, New Jersey, 07960, and
Natasha Giordano ("Employee"), having an address at

        WHEREAS, Dendrite, its affiliates, and subsidiaries develop and own what
is referred to as Territory Management Systems and related hardware and
equipment;

        WHEREAS, Employee is or desires to be employed by Dendrite and Dendrite
desires to employ Employee; and

        WHEREAS, Dendrite is willing to provide certain confidential and
proprietary information to Employee for the limited purpose of enabling Employee
to carry out duties in connection with his/her employment by Dendrite.

        RECITAL:

        NOW, THEREFORE, it is agreed as follows:

1.     EMPLOYMENT AT WILL

        Dendrite hereby employs Employee, and Employee hereby accepts such
employment, as Vice President, Global Accounts of Dendrite. Dendrite hereby
employs Employee as an at-will employee. This employment may be terminated at
any time for any reason with or without cause by Dendrite. Employee agrees to
provide two (2) weeks notice to Dendrite before terminating his/her employment.

2.     DUTIES

        Employee shall perform those duties as may from time to time be assigned
to him/her and shall carry out any assignments related to Dendrite or its
affiliates as directed. Employee shall devote his/her full time, attention,
energy, knowledge, skill and best efforts solely and exclusively to the duties
assigned to him/her which he/she shall faithfully and diligently perform.
Employee shall report to Dendrite as may be required and will fully account for
all records, data, materials, or other property belonging to Dendrite or its
customers of which he/she is given custody. Dendrite may, from time to time,
establish rules and regulations and Employee shall faithfully observe these in
the performance of his/her duties. Employee shall further comply with all its
policies and directives of Dendrite.

3.     COMPENSATION

        Dendrite shall pay Employee for his/her services a base salary at a rate
of $175,000 per annum to be paid on a semi-monthly basis in accordance with
Dendrite's regular payroll practices.

        In addition to your base salary, you are also eligible for the
discretionary bonus in accordance with the terms and conditions of the Dendrite
Incentive Plan. Incentive bonuses will be paid quarterly, with an annual target
payout of $100,000. This discretionary bonus will be based on factors including
your individual performance, the company meeting its overall financial
objectives, and you being employed with Dendrite at the end of any such fiscal
quarter.

        You will also be eligible to receive 30,000 stock options of Dendrite
stock, subject to (i) a four year vesting schedule, (ii) your execution of a
Definitive option agreement in form and substance satisfactory to Dendrite, and
(iii) the terms and conditions of the Stock Plan. These options are subject to
board approval, with the strike price being the date if this approval.

2

--------------------------------------------------------------------------------




4.     BENEFITS

        Dendrite shall provide Employee:

        (i)    Vacation. 3 weeks vacation per annum in accordance with Dendrite
policy in effect from time to time.

        (ii)   Business Expenses. Reimbursement for all reasonable and necessary
travel, entertainment and other out-of-pocket expenses incurred by Employee in
connection with the performance of his/her duties. Reimbursement will be made
upon the submission by the Employee of appropriate documentation and
verification of the expenses.

        (iii)  Other. Dendrite will provide Employee other benefits to the same
extent as may be provided to other employees generally in accordance with
Dendrite policy in effect from time to time and subject to the terms and
conditions of such benefit plans.

5.     INFORMATION AND BUSINESS OPPORTUNITY

        During Employee's employment with Dendrite, Employee may acquire
knowledge of (i) information that is relevant to the business of Dendrite or its
affiliates or (ii) knowledge of business opportunities pertaining to the
business in which Dendrite or its affiliates are engaged. Employee shall
promptly disclose to Dendrite that information or business opportunity but shall
not disclose it to anyone else without Dendrite's written consent.

6.     DENDRITE CONFIDENTIAL INFORMATION

        The Employee will, as a result of his/her employment with Dendrite,
acquire information which is proprietary and confidential to Dendrite. This
information includes, but is not limited to, Dendrite's proprietary software,
technical and commercial information, instruction and product information, the
design, "look and feel," navigation and capabilities of Dendrite's software and
products, Dendrite's proprietary training program methodology, Dendrite's
methodology for promoting its products and services to its clients, the
particularized needs and demands of Dendrite's clients and the customizations
Dendrite makes to its proprietary software to meet those clients' needs,
financial arrangements, salary and compensation information, competitive status,
pricing policies, knowledge of suppliers, technical capabilities, discoveries,
algorithms, concepts, designs, drawings, specifications, techniques, models,
data, technical manuals, training guides and manuals, research and development
materials, processes, procedures, know-how and other business affairs relating
to Dendrite. Employee will keep all such information confidential and will not
reveal it at any time to any person or entity without the express written
consent of Dendrite. This obligation is to continue in force after employment
terminates for whatever reason.

7.     CLIENT CONFIDENTIAL INFORMATION

        Dendrite may, from time to time, be furnished information and data which
is proprietary and confidential to its clients, customers, or suppliers.
Employee will not, at any time for any reason, reveal any information provided
by any of Dendrite's clients, customers, or suppliers to any person or entity
without the prior written consent of Dendrite or the applicable client,
customer, or supplier. This obligation is to continue in force after employment
terminates for whatever reason.

8.     RETURN OF PROPERTY

        Upon termination of employment for any reason or upon the request of
Dendrite, Employee shall return to Dendrite all property which Employee
received, prepared or helped to prepare in connection with his/her employment
including, but not limited to, all confidential information and all disks,
notes, notebooks, blueprints, customers lists or other papers or material in any
tangible media or computer

3

--------------------------------------------------------------------------------




readable form belonging to Dendrite or any of its customers, clients, or
suppliers. Employee will not retain any copies, duplicates, reproductions or
excerpts of any of the foregoing material.

9.     INVENTIONS

        All work performed by Employee and all materials, products,
deliverables, inventions, software, ideas, disclosures and improvements, whether
patented or unpatented, and copyrighted material made or conceived by Employee,
solely or jointly, in whole or in part, during the term of Employee's employment
by Dendrite which (i) relate to methods, apparatus, designs, products, processes
or devices sold, licensed, used or under development by Dendrite, (ii) otherwise
relate to or pertain to the present, proposed or contemplated business,
functions or operations of Dendrite, (iii) relate to Dendrite's actual or
anticipated research or development, (iv) involve the use of Dendrite's
equipment, supplies or facilities, or (v) result from access to any Dendrite
assets, information, inventions or the like, in each case, are confidential
information, are the property of Dendrite and shall be deemed to be a work made
for hire. To the extent that title to any of the foregoing shall not, by
operation of law, vest in Dendrite, all right, title and interest therein are
hereby irrevocably assigned to Dendrite. Employees agrees to give Dendrite or
any person or entity designated by Dendrite, at Dendrite's expense, reasonable
assistance required to perfect its rights therein.

        If Employee conceives any idea, makes any discovery or creates any
invention within one (1) year after his/her termination of employment with
Dendrite that relate to any matters pertaining to the business of Dendrite, it
shall be deemed that it was conceived while in the employ of Dendrite.

10.   RESTRICTION ON FUTURE EMPLOYMENT

        Employee acknowledges (i) the highly competitive nature of the business
and the industry in which Dendrite competes; (ii) that as a key employee of
Dendrite he/she has participated in and will continue to participate in the
servicing of current clients and/or the solicitation of prospective clients,
through which, among other things, Employee has obtained and will continue to
obtain knowledge of the "know-how" and business practices of Dendrite, in which
matter Dendrite has a substantial proprietary interest; (iii) that his/her
employment hereunder requires the performance of services which are special,
unique, extraordinary, and intellectual in character, and his/her position with
Dendrite placed and places him/her in a position of confidence and trust with
the clients and employees of Dendrite; and (iv) that his/her rendering of
services to the clients of Dendrite necessarily requires the disclosure Employee
of confidential information (as described in paragraph 6 above) of Dendrite. In
the course of the Employee's employment with Dendrite, Employee has and will
continue to develop a personal relationship with the clients of Dendrite and a
knowledge of those clients' affairs and requirements, and that the relationship
of Dendrite with their established clientele will therefore be placed in
Employee's hands in confidence and trust. Employee consequently agrees that it
is reasonable and necessary for the protection of the confidential information,
goodwill and business of Dendrite that Employee makes the covenants contained
herein and that Dendrite would not have entered into this Agreement unless the
covenants set forth in this paragraph 10 were contained in this Agreement.
Accordingly, Employee agrees that during the period that he/she is employed by
dendrite and for a period of two (2) years thereafter, he/she shall not, as an
individual, employee, consultant, partner, shareholder, or in association with
any other person, business, or enterprise, except on behalf of Dendrite,
directly and indirectly; and regardless of the reason for his/her ceasing to be
employed by Dendrite:

        (i)    perform services that compete with the business or businesses
conducted by Dendrite or any of its affiliates or render services to any person
or entity which competes with the business or businesses conducted by Dendrite
or any of its affiliates (or which business Dendrite can at the time of
Employee's termination of employment establish it will likely conduct within one
(1) year following the date of Employee's termination);

4

--------------------------------------------------------------------------------



        (ii)   attempt in any manner to solicit or accept from any client
business of the type performed by Dendrite or to persuade any client to cease to
do business or to reduce the amount of business which any such client has
customarily done or is reasonably expected to do with Dendrite, whether or not
the relationship between Dendrite and such client was originally established in
whole or in part through Employee's efforts;

        (iii)  employ, attempt to employ or assist anyone else in employing any
employee or contractor of Dendrite or induce or attempt to induce any employee
or contractor of dendrite to terminate their employment or engagement with
Dendrite; or

        (iv)  render to or for any client any services of the type rendered by
Dendrite; provided, however, that this clause is not intended to prevent
Employee from becoming a full-time employee of any client.

        As used in this paragraph 10, the term "client" shall mean (1) anyone
who is a client of Dendrite on the date of Employee's termination or, if
Employee's employment shall not have terminated, at the time of the alleged
prohibited conduct (any such applicable date being called the "Determination
Date"); (2) anyone who was a client of Dendrite at any time during the one
(1) year period immediately preceding the Determination Date; (3) any
prospective client to whom dendrite had made a new business presentation (or
similar offering of services) at any time during the one (1) year period
immediately preceding the Determination Date; and (4) any prospective client to
whom Dendrite made a new business presentation (or similar offering of services)
at any time within six (6) months after the date of Employee's termination (but
only if the initial discussions between Dendrite and such prospective client
relating to the rendering of services occurred prior to the date of Employee's
termination, and only if Employee actively participated in or supervised such
discussions). For purposes of this clause, it is agreed that a general mailing
or an incidental contact shall not be deemed a "new business presentation or
similar offering of services" or a "discussion." In addition, if the client is
part of a group of companies which conducts business through more than one
entity, division, or operating unit, whether or not separately incorporated (a
"Client Group"), the term "client" as used herein shall also include each
entity, division and operating unit of the Client Group where the same
management group of the Client Group has the decision making authority or
significant influence with respect to contracting for services of the type
rendered by Dendrite.

        For a two (2) year period after the termination of Employee's employment
for any reason whatsoever, Employee agrees to promptly notify Dendrite in
writing the identity of all subsequent employers.

11.   NON-DISPARAGEMENT

        Employee agrees that he/she will not at any time make any statement,
observation or opinion, or communicate any information (whether oral or written)
that is likely to come to the attention of any client or employee of Dendrite or
any member of the media, which statement is derogatory of or casts in a negative
light dendrite or its officers, directors, and employees or otherwise engage in
any activity which is inimical to the interests of the Company.

12.   OUTSIDE CONTRACTING

        Employee shall not enter into any agreements to provide any services to
any person or entity outside of his/her employment by Dendrite (an "Outside
Agreement") without the prior written express consent from Dendrite. Employee
must notify Dendrite of his/her intent to enter into an Outside Agreement
specifying therein the other party to such Outside Agreement and the type of
services to be provided by Employee. Dendrite shall not unreasonably withhold
permission to Employee to enter into Outside Agreements unless such Outside
Agreements (i) are with competitors or potential competitors

5

--------------------------------------------------------------------------------




of Dendrite, or (ii) as determined in Dendrite's sole discretion, shall
substantially hamper or prohibit Employee from satisfactorily carrying out all
duties assigned to Employee by Dendrite.

13.   AFTER-HOURS DEVELOPMENT

        In the event that Employee shall develop any software which, pursuant to
Section 9 herein, is not the property of Dendrite, Dendrite shall have a right
of first refusal to publish and/or purchase the rights to such software.
Employee shall notify Dendrite of any such after-hours development as soon as
reasonably possible before or during the development process including a
description of the intended functions of the after-hours development and the
estimated date of completion.

14.   PRIOR EMPLOYMENT

        Employee represents and warrants that Employee has not taken or
otherwise misappropriated and does not have in Employee's possession or control
any confidential and proprietary information belonging to any of Employee's
prior employers or connected with or derived from Employee's services to prior
employers. Employee represents and warrants that Employee has returned to all
prior employers any and all such confidential and proprietary information.
Employee further acknowledges, represents and warrants that Dendrite has
informed Employee that Employee is not to use or cause the use of such
confidential or proprietary information in any manner whatsoever in connection
with Employee's employment by Dendrite. Employee agrees, represents and warrants
that Employee will not use such information. Employee shall indemnify and hold
harmless Dendrite from any and all claims arising from any breach of the
representations and warranties in this Section.

15.   REMEDIES

        The parties agree that in the event Employee breaches or threatens to
breach this Agreement, money damages may be an inadequate remedy for Dendrite
and that Dendrite will not have an adequate remedy at law. It is understood,
therefore, that in the event of a breach or threatened breach of this Agreement
by Employee, Dendrite shall have the right to obtain from a court of competent
jurisdiction restraints or injunctions prohibiting Employee from breaching or
threatening to breach this Agreement. In that event, the parties agree that
Dendrite will not be required to post bond or other security. It is also agreed
that any restraints or injunctions issued against Employee shall be in addition
to any other remedies which Dendrite may have available to it.

16.   APPLICABLE LAW

        This Agreement shall be governed by and construed in accordance with the
laws of the State of New Jersey without regard to the conflicts of laws.

17.   NOTICES

        In the event any notice is required, to be given under the terms of this
Agreement, it shall be delivered in the English language, in writing, as
follows:

If to Employee:   Natasha Giordano If to Dendrite:   Attn: General Counsel
Dendrite International, Inc.
1200 Mt. Kemble Avenue
Morristown, New Jersey 07960

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of changes of address shall
be effective only upon receipt.

6

--------------------------------------------------------------------------------




18.   NON-ASSIGNABILITY

        Employee's rights or obligations under the terms of this Agreement or of
any other agreement with Dendrite may not be assigned. Any attempted assignment
will be void as to Dendrite. Dendrite may, however, assign its rights to any
affiliated or successor entity.

19.   BINDING AGREEMENT

        This Agreement shall be binding upon and inure to the benefit of
Employee's heirs and personal representatives and to the successors and assigns
of Dendrite.

20.   INTEGRATION

        This Agreement sets forth the entire agreement between the parties
hereto and fully supersedes any and all prior negotiations, discussions,
agreements or understandings between the parties hereto pertaining to the
subject matter hereof. No representations, oral or otherwise, with respect to
the subject matter of this Agreement have been made by either party.

21.   WAIVER

        This Agreement may not be modified or waived except by a writing signed
by both parties. No waiver by either party of any breach by the other shall be
considered a waiver of any subsequent breach of the Agreement.

22.   ARBITRATION

        (a)   If any dispute arises between Employee and Dendrite that the
parties cannot resolves themselves, including any dispute over the application,
validity, construction, or interpretation of this Agreement, arbitration in
accordance with the then-applicable rules of the American Arbitration
Association shall provide the exclusive remedy for resolving any such dispute,
regardless of its nature; provided, however, that Dendrite may enforce
Employee's obligations under Sections 5 through 13 hereof by an action for
injunctive relief and damages in a court of competent jurisdiction at any time
prior or subsequent to the commencement of an arbitration proceeding as herein
provided.

        (b)   This Section 22 shall apply to claims arising under the state and
federal statues, local ordinances, and the common law. The arbitrator shall
apply the same substantive laws that a court with jurisdiction over the parties
and their dispute would apply under the terms of this Agreement. The
arbitrator's remedial authority shall equal the remedial power that a court with
jurisdiction over the parties and their dispute would have. The arbitrator
shall, upon an appropriate motion, dismiss any claim brought in arbitration if
her/she or she determines that the claim could not properly have been pursued
through court litigation. If the then-applicable rules of the American
Arbitration Association conflict with the procedures of this Section 21, the
latter shall apply.

        (c)   If the parties cannot agree upon an arbitrator, the parties shall
select a single arbitrator from a list of seven arbitrators provided by the
Newark, New Jersey office of the American Arbitration Association. All seven
listed arbitrators shall be retired judges experienced in employment law and/or
persons actively involved in hearing private cases. If the parties cannot agree
on the selecting an arbitrator from that list, then the parties shall
alternatively strike names from the list, with the first party to strike being
determined by lot. After each party has used three strikes, the remaining name
on the list shall be the arbitrator.

        (d)   Each party may be represented by counsel or by another
representative of the party's choice, and each party shall pay the costs and
fees of its counsel or other representative and its own filing or

7

--------------------------------------------------------------------------------



administrative fees. The non-prevailing party (as determined by the arbitrator)
shall bear the fees and costs of the arbitrator.

        (e)   The arbitrator shall render an award and opinion in the form
typical of those rendered in labor arbitrations, and that award shall be final
and binding and non-appealable. To the extent that any part of this Section 22
is found to be legally unenforceable for any reason, that part shall be modified
or deleted in such a manner as to render this Section 22 (or the remainder of
this Section) legally enforceable and as to ensure that except as provided in
clause (b) of this Section 22, all conflicts between Dendrite and Employee shall
be resolved by neutral, binding arbitration. The remainder of this Section 22
shall not be affected by any such modification or deletion but shall be
construed as severable and independent. If a court finds that the arbitration
procedures of this Section 22 are not absolutely binding, than the parties
intend any arbitration decision to be fully admissible in evidence, given great
weight by any finder of fact, and treated as determinative to the maximum extent
permitted by law.

        (f)    Unless the parties agree otherwise, any arbitration shall take
place in Newark, New Jersey in such location as agreed to by Dendrite and
Employee. If the parties cannot agree upon a location for the arbitration, the
arbitrator shall determine the location within the State of New Jersey.

        (g)   Employee has read and understands this Section 22 which discusses
arbitration. Employee understands that be signing this Agreement, Employee
agrees to submit any claims arising out of, relating to, or in connection with
this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof, or his/her employment or the termination
thereof, to binding arbitration, and that this arbitration provision constitutes
a waiver of Employee's right to a jury trial and relates to the resolution of
all disputes relating to all aspects of the employer/employee relationship,
including but not limited to the following:

        (i)    Any and all claims for wrongful discharge of employment, breach
of contract, both express and implied; breach of the covenant of good faith and
fair dealing, both express and implied; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; and
defamation;

        (ii)   Any and all claims for violation of any federal, state or
municipal statute, including, without limitation, Title VII of the Civil Rights
Act of 1964, as amended, the Civil Rights Act of 1991, the Equal Pay Act, the
Employee Retirement Income Security Act, as amended, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act of 1990, the Family
and Medical Leave Act of 1993, the Fair Labor Standards Act, the New Jersey
Family Leave Act, the New Jersey Conscientious Employee Protection Act and the
New Jersey Law Against Discrimination; and

        (iii) And all claims arising out of any other federal, state or local
laws or regulations relating to employment or employment discrimination.

23.   SEVERABILITY

        In the event that any one or more of the provisions of this Agreement is
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby. Moreover, if any one or more of the provisions contained in
this Agreement is held to be excessively broad as to duration, scope, activity
or subject, such provision will be construed by limiting and reducing them so
far as to be enforceable to the maximum extent compatible with applicable law.

8

--------------------------------------------------------------------------------




24.   JURISDICTION

        The state of New Jersey shall have exclusive jurisdiction to entertain
any legal or equitable action with respect to Sections 5-13 of this Agreement
except that Dendrite may institute any such suit against the Employee in any
jurisdiction in which the Employee may be at the time. In the event suit is
instituted in New Jersey, it is agreed that service of summons or other
appropriate legal process may be effected upon any party by delivering it to the
address in this Agreement specified for that party in Section 17.

        IN WITNESS WHEREOF, the parties have signed this Agreement as of the
first date written above.

    DENDRITE INTERNATIONAL, INC.
 
 
By:
/s/  GAIL MILLER      

--------------------------------------------------------------------------------

Gail Miller
Technical Recruiter
 
 
 
/s/  NATASHA GIORDANO      

--------------------------------------------------------------------------------

Natasha Giordano

9

--------------------------------------------------------------------------------





QuickLinks


EMPLOYMENT AGREEMENT
